Per Curiam.
This is an action on a life insurance policy by the beneficiary named therein. The defense was that the insured had committed suicide and, under the provisions of the policy, no liability existed. The trial resulted in a verdict and judgment thereon for plaintiff. Defendant has appealed.
Insured lost his life by. reason of being run over on the highway by an automobile. Defendant contends that insured threw himself in front of the automobile, with intent to commit suicide. The evidence with respect to the manner in which the injury occurred, resulting in insured’s death, is such that reasonable minds might, in the view of this court, draw different conclusions therefrom. The jury might, we think, have reasonably drawn the inference that insured was intending to flag or stop the automobile. Whether that was his intention, or it was his intention to commit suicide, was a question of fact-to be drawn from the facts proved. The jury were the triers of fact. It was for them to determine which inference should be drawn from the facts proved. Their finding is conclusive on this court.
We find no error in the record. Judgment
Affirmed.